United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-748
Issued: September 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 3, 2011 appellant filed a timely appeal from a November 5, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his degenerative
disc disease at C5-6 with left-sided foraminal stenosis is causally related to his accepted
employment injury.
FACTUAL HISTORY
On August 30, 2010 appellant, then a 54-year-old fuel distribution systems worker, filed
a claim alleging that he sustained traumatic injury to his neck and right shoulder on July 26, 2010
1

5 U.S.C. § 8101 et seq.

as a result of his employment. He was driving his motor vehicle and swerved to avoid a humvee,
but struck equipment on the side of the road.
On September 9, 2010 OWCP requested additional evidence, including a medical report
containing a diagnosis of appellant’s condition and medical rationale explaining how the
condition was causally related to the July 26, 2010 employment incident. On September 20,
2010 appellant submitted a sworn statement, dated July 26, 2010, in which he again described
the incident. No additional evidence was received by OWCP.
By decision dated October 20, 2010, OWCP denied appellant’s claim on the grounds that
he had not submitted medical evidence sufficient to establish the fact of injury.
On October 28, 2010 appellant submitted an x-ray radiology report from Dr. Allen V.
Havener, a Board-certified radiologist, who noted mild spondylosis in the lower cervical spine,
without evidence of acute fracture.
In a September 21, 2010 report, Dr. J. Brett Dietze, a Board-certified neurosurgeon, noted
that appellant was involved in an on-the-job motor vehicle accident on July 26, 2010. He related
that the magnetic resonance imaging (MRI) scan of appellant’s cervical spine revealed moderate
degenerative disc disease at C5-6 with left-sided foraminal stenosis. Regarding the cause of
appellant’s diagnosed conditions, Dr. Dietze noted that appellant had presented with neck pain
after a motor vehicle accident. He stated: “[b]ased on his history, it [i]s suggested that he has a
musculoskeletal strain related to his accident. All of the pertinent findings on his MRI scans are
consistent with chronic degenerative disease but based on [appellant’s] history I do believe that
his current symptoms are related to his injury.”
Appellant requested reconsideration on October 25, 2010.
On November 1, 2010 appellant submitted his health unit record dated July 26, 2010,
which was signed by Dr. Sharon H. Evers, Board-certified in occupational medicine. Dr. Evers
diagnosed neck sprain, right, as well as a contusion with intact skin surface on the left forehead.
By decision dated November 5, 2010, OWCP modified the prior decision to accept the
claim for neck sprain and contusion of the left forehead. It denied appellant’s claim that his
degenerative disc disease at C5-6 and left-sided foraminal stenosis was causally related to the
accepted injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the

2

5 U.S.C. §§ 8101-8193.

2

performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.3
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, he must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
ANALYSIS
OWCP accepted that appellant was involved in a motor vehicle accident in the
performance of his federal employment on July 26, 2010 that caused a neck sprain and contusion
of the left forehead. The Board finds that he has not established that his degenerative disc
disease at C5-6 with left-sided foraminal stenosis is causally related to this injury.
The medical evidence of record lacks a rationalized opinion from a physician explaining
the causal relationship of appellant’s degenerative cervical disc disease to the accepted injury.
The Board finds that he has not met his burden of proof.
The health unit record dated July 26, 2010 from Dr. Evers referred to the motor vehicle
accident and diagnosed a neck sprain and forehead contusion, but did not reference appellant’s
cervical disc disease. Dr. Havener’s radiology report noted mild spondylosis in the lower
cervical spine, but offered no opinion regarding the cause of the condition. These reports are of
limited probative value in establishing causal relationship.
Dr. Dietze’s August 13, 2010 report diagnosed appellant with moderate degenerative disc
disease with left-sided foraminal stenosis. He stated that “based on appellant’s history, I do
believe that his current symptoms are related to his injury.” This diagnosis and opinion is of
limited probative value, however, as Dr. Dietze did not provide a rationalized or well-reasoned
opinion predicated upon a thorough review of appellant’s medical history. He did not explain
how the accepted injury was sufficient to contribute to the disc disease at C5-6. In lieu of a
probative medical opinion, Dr. Dietze made a conclusory statement concerning appellant’s
symptoms and causation. A physician’s opinion on the causal relationship between a claimant’s
disability and an employment injury is not dispositive simply because it is rendered by a
physician.5 The opinion of a physician supporting causal relationship must be based on a
3

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404 (1997).

5

Jean Culliton, 47 ECAB 728, 735 (1996).

3

complete and accurate medical and factual background, supported with affirmative evidence and
explained by medical rationale.6 Because this statement is conclusory and fails to provide any
medical rationale as to how the accepted incident caused or aggravated appellant’s condition, it
is of little probative value and is insufficient to satisfy appellant’s burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that his degenerative disc disease with
left-sided foraminal stenosis was caused by his accepted injury of July 26, 2010.7
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

Robert Broom, 55 ECAB 339 (2004); Patricia J. Glenn, 53 ECAB (2001).

7

Appellant may submit additional evidence, together with a written request for reconsideration to OWCP within
one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and C.F.R. §§ 10.606 and 10.607.

4

